Title: From Thomas Jefferson to Thomas Mann Randolph, 9 January 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Jan. 9. 97.
                    
                    Yours of the 4th. inst. is duly recieved, and I rejoice that you got down without any accident from the cold, of which I had great apprehensions. The following is extracted from my diary to satisfy the wish you express to know what has been the degree of cold here.
                    
                        
                        
                            
                            
                            sunrise
                            
                            3. P.M.
                            
                            
                            
                            
                            sunrise
                            
                            
                            
                            
                        
                        
                            Dec.
                            19.
                            50°.
                            
                            48.
                            
                            
                            Jan.
                            1.
                            30.
                            
                            43
                            
                            
                        
                        
                            
                            20.
                            19.
                            
                            
                            
                            
                            
                             2.
                            28.
                            
                            33
                            
                            
                        
                        
                            
                            21.
                            24.
                            
                            
                            
                            
                            
                             3.
                            23.
                            
                            30.
                            }
                            a snow 3. I. deep.
                        
                        
                            
                            22.
                            12
                            
                            
                            
                            
                            
                             4.
                            23.
                            a snow fog
                            33.
                        
                        
                            
                            23.
                             5.
                            below 0.
                            11.
                            
                            
                            
                             5.
                            21.
                            
                            35.
                            
                            
                        
                        
                            
                            24.
                             0.
                            
                            20.
                            
                            
                            
                             6.
                            27.
                            
                            38.
                            
                            
                        
                        
                            
                            25.
                            18.
                            
                            32.
                            
                            
                            
                             7.
                            25
                            
                            22.
                            
                            
                        
                        
                            
                            26.
                            21.
                            
                            30.
                            
                            
                            
                             8.
                            12
                            blue birds.
                            25.
                            
                            
                        
                        
                            
                            27.
                            15.
                            
                            29.
                            
                            
                            
                             9.
                            10
                            
                            
                            
                            
                        
                        
                            
                            28.
                            18.
                            
                            34.
                            
                            
                            
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            29
                            30.
                            
                            39.
                            
                            
                            
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            30.
                            31.
                            
                            34.
                            }
                            a snow 1 1/2 inch. deep
                            
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            31.
                            34.
                            
                            39.
                            
                            
                            
                            
                            
                            
                            
                        
                    
                    My letters from Philadelphia inform me the snow is 3. feet deep at Pittsburg, and 4. feet at Presque isle. If so, we may expect a winter of perpetual cold. It is the general opinion here that the wheat is so much killed that it will not be worth reaping. Many propose to plant tobacco in their best wheat fields. I have determined to put tobacco into my new lands, that we may have something made. Our beeves did not arrive from Bedford till Thursday night (the 5th.). One of yours had become sullen at Lynchburg, and after nearly killing a man, chasing others, and refusing to move a step, he was left in the hands of Mr. Clarke, so that but one came here. On consultation therefore with Robinson we thought it best that both from Edgehill should go, that you might have your number. Wapping Joe and James, whom I had sent to work at Edgehill after Christmas were to set off on Saturday with the three. It having been found impossible to get the butter down from Lynchburg, the river  being frozen and too low, Clarke sent 2. firkins on a horse, one for you and the other for us. Yours is here, and Robinson thinks that some body is to come up with your waggon and to return, who may carry it. Having heretofore experienced the possibility of the river’s not being navigable from Lynchburg through the winter, so as to fail in getting my tobacco down, and believing it as probable now as it ever was, and at any rate that there will be a great throng of work and but a short season to do it in I have desired Clarke to induce watermen to take mine the very first trip, by some favor equivalent to an advanced price, but not in that form that it may not have effect on future prices. You will consider whether you had not better give him the same directions as to yours, as the delay of a year, and difference of price may be much more than equivalent to the premium.—Such are the distresses for money and bankruptcies in Philadelphia, and so critically timed that I begin to fear for the price of wheat, tho by the last price current it was 2.D. 15c. at New York. You must look sharp for the prices which shall be actually given and which will govern ours both here and in Bedford.
                    It seems probable from the papers that the 2d. call will fall on me—as between Mr. Adams and myself the vote has been little different from what I always expected. It stands as 68. and 71. but was in reality 69. and 70. It is fortunate Powell gave the vote he did because that has put the election out of question. Had his vote been otherwise, a very disagreeable question might have arisen, because the 15th. elector for Pensylvania, really elected attended and tendered his vote for me, which was refused, and one admitted to vote for Mr. Adams, who had not been really elected. This proceeded from the delay of the votes of Greene county and it would have been a dangerous question how far the Governor’s proclamation declaring a man elected who was not elected, could give him a right to vote. For suppose a governor in the face of fact was to declare a whole set of men elected who had not even been voted for. We cannot concieve any law of the state could make that good which the constitution declares not so. I am sincerely rejoiced that the question is become useless, as well as that it is the 2d. and not the 1st. vote which falls on me; if any does. If it proves so on our ultimate information, I shall set out for Philadelphia Feb. 15. and be back about the middle of March.—Volney has safely recieved his baggage. We are all well here, except that Anne has a cold. My warmest love to my dear Martha. Adieu affectionately.
                